Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 1 of 21 Page ID #:231




        EXHIBIT A
           Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 2 of 21 Page ID #:232

                       U.S. Department of Justice
                       Office of Justice Programs
                                                                                                                                        PAGE 1        OF 20
                       Bureau of Justice Assistance                                                 Grant



 1 RECIPIENT NAME AND ADDRESS (Including Zip Code)                           4 AWARD NUMBER:            2017-DJ-BX-0002
    County of Greenville
    301 University Ridge, Suite 600                                          5 PROJECT PERIOD: FROM                10/01/2016    TO    09/30/2020
    Greeville, SC 29601
                                                                                BUDGET PERIOD: FROM                10/01/2016    TO    09/30/2020

                                                                             6 AWARD DATE           08/23/2017                  7 ACTION
 2a GRANTEE IRS/VENDOR NO                                                    8 SUPPLEMENT NUMBER                                            Initial
    [REDACTED]
                                                                                00
 2b GRANTEE DUNS NO
    [REDACTED]                                                               9 PREVIOUS AWARD AMOUNT                                            $0

 3 PROJECT TITLE                                                             10 AMOUNT OF THIS AWARD                                     $ 163,164
    Judicial Support and Law Enforcement Enhancements 2017
                                                                             11 TOTAL AWARD                                              $ 163,164


 12 SPECIAL CONDITIONS
    THE ABOVE GRANT PROJECT IS APPROVED SUBJECT TO SUCH CONDITIONS OR LIMITATIONS AS ARE SET FORTH
    ON THE ATTACHED PAGE(S)



 13 STATUTORY AUTHORITY FOR GRANT
   This project is supported under FY17(BJA - JAG State and JAG Local) Title I of Pub L No 90-351 (generally codified at 42 U S C 3711 - 3797ff-5),
   including subpart 1 of part E (codified at 42 U S C 3750 - 3758); see also 28 U S C 530C(a)
 14 CATALOG OF DOMESTIC FEDERAL ASSISTANCE (CFDA Number)
    16 738 - Edward Byrne Memorial Justice Assistance Grant Program

 15 METHOD OF PAYMENT
    GPRS



                           AGENCY APPROVAL                                                                  GRANTEE ACCEPTANCE
 16 TYPED NAME AND TITLE OF APPROVING OFFICIAL                                18 TYPED NAME AND TITLE OF AUTHORIZED GRANTEE OFFICIAL

    Alan R Hanson                                                                    Joseph M Kernell
                                                                                     County Administrator
    Acting Assistant Attorney General




 17 SIGNATURE OF APPROVING OFFICIAL                                           19 SIGNATURE OF AUTHORIZED RECIPIENT OFFICIAL                      19A DATE




                                                                   AGENCY USE ONLY
 20 ACCOUNTING CLASSIFICATION CODES                                             21 SDJUGT0339
  FISCAL FUND         BUD               DIV
   YEAR CODE          ACT      OFC      REG      SUB    POMS AMOUNT

    X        B        DJ       80       00       00              163164




OJP FORM 4000/2 (REV 5-87) PREVIOUS EDITIONS ARE OBSOLETE




OJP FORM 4000/2 (REV 4-88)
        Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 3 of 21 Page ID #:233


                      U.S. Department of Justice
                      Office of Justice Programs                    AWARD CONTINUATION
                      Bureau of Justice Assistance                        SHEET                                       PAGE 2 OF 20

                                                                                   Grant



 PROJECT NUMBER       2017-DJ-BX-0002                           AWARD DATE         08/23/2017


                                                    SPECIAL CONDITIONS
         1.   Requirements of the award; remedies for non-compliance or for materially false statements

              The conditions of this award are material requirements of the award. Compliance with any certifications or assurances
              submitted by or on behalf of the recipient that relate to conduct during the period of performance also is a material
              requirement of this award.

              Failure to comply with any one or more of these award requirements -- whether a condition set out in full below, a
              condition incorporated by reference below, or a certification or assurance related to conduct during the award period --
              may result in the Office of Justice Programs ("OJP") taking appropriate action with respect to the recipient and the
              award. Among other things, the OJP may withhold award funds, disallow costs, or suspend or terminate the award.
              The Department of Justice ("DOJ"), including OJP, also may take other legal action as appropriate.

              Any materially false, fictitious, or fraudulent statement to the federal government related to this award (or concealment
              or omission of a material fact) may be the subject of criminal prosecution (including under 18 U.S.C. 1001 and/or 1621,
              and/or 42 U.S.C. 3795a), and also may lead to imposition of civil penalties and administrative remedies for false claims
              or otherwise (including under 31 U.S.C. 3729-3730 and 3801-3812).

              Should any provision of a requirement of this award be held to be invalid or unenforceable by its terms, that provision
              shall first be applied with a limited construction so as to give it the maximum effect permitted by law. Should it be
              held, instead, that the provision is utterly invalid or -unenforceable, such provision shall be deemed severable from this
              award.

         2.   Applicability of Part 200 Uniform Requirements

              The Uniform Administrative Requirements, Cost Principles, and Audit Requirements in 2 C.F.R. Part 200, as adopted
              and supplemented by DOJ in 2 C.F.R. Part 2800 (together, the "Part 200 Uniform Requirements") apply to this FY
              2017 award from OJP.

              The Part 200 Uniform Requirements were first adopted by DOJ on December 26, 2014. If this FY 2017 award
              supplements funds previously awarded by OJP under the same award number (e.g., funds awarded during or before
              December 2014), the Part 200 Uniform Requirements apply with respect to all funds under that award number
              (regardless of the award date, and regardless of whether derived from the initial award or a supplemental award) that
              are obligated on or after the acceptance date of this FY 2017 award.

              For more information and resources on the Part 200 Uniform Requirements as they relate to OJP awards and subawards
              ("subgrants"), see the OJP website at https://ojp.gov/funding/Part200UniformRequirements htm.

              In the event that an award-related question arises from documents or other materials prepared or distributed by OJP
              that may appear to conflict with, or differ in some way from, the provisions of the Part 200 Uniform Requirements, the
              recipient is to contact OJP promptly for clarification.

         3.   Compliance with DOJ Grants Financial Guide

              The recipient agrees to comply with the DOJ Grants Financial Guide as posted on the OJP website (currently, the "2015
              DOJ Grants Financial Guide" available at https://ojp.gov/financialguide/DOJ/index htm), including any updated version
              that may be posted during the period of performance.




OJP FORM 4000/2 (REV 4-88)
        Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 4 of 21 Page ID #:234


                      U.S. Department of Justice
                      Office of Justice Programs                      AWARD CONTINUATION
                      Bureau of Justice Assistance                          SHEET                                       PAGE 3 OF 20

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0002                            AWARD DATE         08/23/2017


                                                     SPECIAL CONDITIONS
         4.   Required training for Point of Contact and all Financial Points of Contact

              Both the Point of Contact (POC) and all Financial Points of Contact (FPOCs) for this award must have successfully
              completed an "OJP financial management and grant administration training" by 120 days after the date of the
              recipient's acceptance of the award. Successful completion of such a training on or after January 1, 2015, will satisfy
              this condition.

              In the event that either the POC or an FPOC for this award changes during the period of performance, the new POC or
              FPOC must have successfully completed an "OJP financial management and grant administration training" by 120
              calendar days after-- (1) the date of OJP's approval of the "Change Grantee Contact" GAN (in the case of a new
              POC), or (2) the date the POC enters information on the new FPOC in GMS (in the case of a new FPOC). Successful
              completion of such a training on or after January 1, 2015, will satisfy this condition.

              A list of OJP trainings that OJP will consider "OJP financial management and grant administration training" for
              purposes of this condition is available at https://www.ojp.gov/training/fmts htm. All trainings that satisfy this condition
              include a session on grant fraud prevention and detection.

              The recipient should anticipate that OJP will immediately withhold ("freeze") award funds if the recipient fails to
              comply with this condition. The recipient's failure to comply also may lead OJP to impose additional appropriate
              conditions on this award.

         5.   Requirements related to "de minimis" indirect cost rate

              A recipient that is eligible under the Part 200 Uniform Requirements and other applicable law to use the "de minimis"
              indirect cost rate described in 2 C.F.R. 200.414(f), and that elects to use the "de minimis" indirect cost rate, must advise
              OJP in writing of both its eligibility and its election, and must comply with all associated requirements in the Part 200
              Uniform Requirements. The "de minimis" rate may be applied only to modified total direct costs (MTDC) as defined
              by the Part 200 Uniform Requirements.

         6.   Requirement to report potentially duplicative funding

              If the recipient currently has other active awards of federal funds, or if the recipient receives any other award of federal
              funds during the period of performance for this award, the recipient promptly must determine whether funds from any
              of those other federal awards have been, are being, or are to be used (in whole or in part) for one or more of the
              identical cost items for which funds are provided under this award. If so, the recipient must promptly notify the DOJ
              awarding agency (OJP or OVW, as appropriate) in writing of the potential duplication, and, if so requested by the DOJ
              awarding agency, must seek a budget-modification or change-of-project-scope grant adjustment notice (GAN) to
              eliminate any inappropriate duplication of funding.




OJP FORM 4000/2 (REV 4-88)
        Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 5 of 21 Page ID #:235


                      U.S. Department of Justice
                      Office of Justice Programs                    AWARD CONTINUATION
                      Bureau of Justice Assistance                        SHEET                                       PAGE 4 OF 20

                                                                                   Grant



 PROJECT NUMBER       2017-DJ-BX-0002                           AWARD DATE         08/23/2017


                                                    SPECIAL CONDITIONS
         7.   Requirements related to System for Award Management and Universal Identifier Requirements

              The recipient must comply with applicable requirements regarding the System for Award Management (SAM),
              currently accessible at https://www.sam.gov/. This includes applicable requirements regarding registration with SAM,
              as well as maintaining the currency of information in SAM.

              The recipient also must comply with applicable restrictions on subawards ("subgrants") to first-tier subrecipients
              (first-tier "subgrantees"), including restrictions on subawards to entities that do not acquire and provide (to the
              recipient) the unique entity identifier required for SAM registration.

              The details of the recipient's obligations related to SAM and to unique entity identifiers are posted on the OJP web site
              at https://ojp.gov/funding/Explore/SAM htm (Award condition: System for Award Management (SAM) and Universal
              Identifier Requirements), and are incorporated by reference here.

              This condition does not apply to an award to an individual who received the award as a natural person (i.e., unrelated to
              any business or non-profit organization that he or she may own or operate in his or her name).

         8.   All subawards ("subgrants") must have specific federal authorization

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements for
              authorization of any subaward. This condition applies to agreements that -- for purposes of federal grants
              administrative requirements -- OJP considers a "subaward" (and therefore does not consider a procurement
              "contract").

              The details of the requirement for authorization of any subaward are posted on the OJP web site at
              https://ojp.gov/funding/Explore/SubawardAuthorization htm (Award condition: All subawards ("subgrants") must have
              specific federal authorization), and are incorporated by reference here.

         9.   Specific post-award approval required to use a noncompetitive approach in any procurement contract that would
              exceed $150,000

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements to obtain
              specific advance approval to use a noncompetitive approach in any procurement contract that would exceed the
              Simplified Acquisition Threshold (currently, $150,000). This condition applies to agreements that -- for purposes of
              federal grants administrative requirements -- OJP considers a procurement "contract" (and therefore does not consider
              a subaward).

              The details of the requirement for advance approval to use a noncompetitive approach in a procurement contract under
              an OJP award are posted on the OJP web site at https://ojp.gov/funding/Explore/NoncompetitiveProcurement htm
              (Award condition: Specific post-award approval required to use a noncompetitive approach in a procurement contract
              (if contract would exceed $150,000)), and are incorporated by reference here.




OJP FORM 4000/2 (REV 4-88)
        Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 6 of 21 Page ID #:236


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 5 OF 20

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0002                            AWARD DATE         08/23/2017


                                                     SPECIAL CONDITIONS
        10.   Requirements pertaining to prohibited conduct related to trafficking in persons (including reporting requirements and
              OJP authority to terminate award)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements (including
              requirements to report allegations) pertaining to prohibited conduct related to the trafficking of persons, whether on the
              part of recipients, subrecipients ("subgrantees"), or individuals defined (for purposes of this condition) as "employees"
              of the recipient or of any subrecipient.

              The details of the recipient's obligations related to prohibited conduct related to trafficking in persons are posted on the
              OJP web site at https://ojp.gov/funding/Explore/ProhibitedConduct-Trafficking htm (Award condition: Prohibited
              conduct by recipients and subrecipients related to trafficking in persons (including reporting requirements and OJP
              authority to terminate award)), and are incorporated by reference here.

        11.   Compliance with applicable rules regarding approval, planning, and reporting of conferences, meetings, trainings, and
              other events

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable laws, regulations,
              policies, and official DOJ guidance (including specific cost limits, prior approval and reporting requirements, where
              applicable) governing the use of federal funds for expenses related to conferences (as that term is defined by DOJ),
              including the provision of food and/or beverages at such conferences, and costs of attendance at such conferences.

              Information on the pertinent DOJ definition of conferences and the rules applicable to this award appears in the DOJ
              Grants Financial Guide (currently, as section 3.10 of "Postaward Requirements" in the "2015 DOJ Grants Financial
              Guide").

        12.   Requirement for data on performance and effectiveness under the award

              The recipient must collect and maintain data that measure the performance and effectiveness of work under this award.
              The data must be provided to OJP in the manner (including within the timeframes) specified by OJP in the program
              solicitation or other applicable written guidance. Data collection supports compliance with the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act of 2010, and other applicable laws.

        13.   OJP Training Guiding Principles

              Any training or training materials that the recipient -- or any subrecipient ("subgrantee") at any tier -- develops or
              delivers with OJP award funds must adhere to the OJP Training Guiding Principles for Grantees and Subgrantees,
              available at https://ojp.gov/funding/ojptrainingguidingprinciples htm.

        14.   Effect of failure to address audit issues

              The recipient understands and agrees that the DOJ awarding agency (OJP or OVW, as appropriate) may withhold
              award funds, or may impose other related requirements, if (as determined by the DOJ awarding agency) the recipient
              does not satisfactorily and promptly address outstanding issues from audits required by the Part 200 Uniform
              Requirements (or by the terms of this award), or other outstanding issues that arise in connection with audits,
              investigations, or reviews of DOJ awards.

        15.   Potential imposition of additional requirements

              The recipient agrees to comply with any additional requirements that may be imposed by the DOJ awarding agency
              (OJP or OVW, as appropriate) during the period of performance for this award, if the recipient is designated as "high-
              risk" for purposes of the DOJ high-risk grantee list.



OJP FORM 4000/2 (REV 4-88)
        Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 7 of 21 Page ID #:237


                       U.S. Department of Justice
                       Office of Justice Programs                       AWARD CONTINUATION
                       Bureau of Justice Assistance                           SHEET                                         PAGE 6 OF 20

                                                                                       Grant



 PROJECT NUMBER       2017-DJ-BX-0002                              AWARD DATE          08/23/2017


                                                      SPECIAL CONDITIONS
        16.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 42

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 42, specifically including any applicable requirements in Subpart E of 28 C.F.R. Part 42 that relate to an
              equal employment opportunity program.

        17.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 54

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 54, which relates to nondiscrimination on the basis of sex in certain "education programs."

        18.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 38

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 38, specifically including any applicable requirements regarding written notice to program beneficiaries and
              prospective program beneficiaries. Part 38 of 28 C.F.R., a DOJ regulation, was amended effective May 4, 2016.

              Among other things, 28 C.F.R. Part 38 includes rules that prohibit specific forms of discrimination on the basis of
              religion, a religious belief, a refusal to hold a religious belief, or refusal to attend or participate in a religious practice.
              Part 38 also sets out rules and requirements that pertain to recipient and subrecipient ("subgrantee") organizations that
              engage in or conduct explicitly religious activities, as well as rules and requirements that pertain to recipients and
              subrecipients that are faith-based or religious organizations.

              The text of the regulation, now entitled "Partnerships with Faith-Based and Other Neighborhood Organizations," is
              available via the Electronic Code of Federal Regulations (currently accessible at https://www.ecfr.gov/cgi-
              bin/ECFR?page=browse), by browsing to Title 28-Judicial Administration, Chapter 1, Part 38, under e-CFR "current"
              data.

        19.   Restrictions on "lobbying"

              In general, as a matter of federal law, federal funds awarded by OJP may not be used by the recipient, or any
              subrecipient ("subgrantee") at any tier, either directly or indirectly, to support or oppose the enactment, repeal,
              modification, or adoption of any law, regulation, or policy, at any level of government. See 18 U.S.C. 1913. (There
              may be exceptions if an applicable federal statute specifically authorizes certain activities that otherwise would be
              barred by law.)

              Another federal law generally prohibits federal funds awarded by OJP from being used by the recipient, or any
              subrecipient at any tier, to pay any person to influence (or attempt to influence) a federal agency, a Member of
              Congress, or Congress (or an official or employee of any of them) with respect to the awarding of a federal grant or
              cooperative agreement, subgrant, contract, subcontract, or loan, or with respect to actions such as renewing, extending,
              or modifying any such award. See 31 U.S.C. 1352. Certain exceptions to this law apply, including an exception that
              applies to Indian tribes and tribal organizations.

              Should any question arise as to whether a particular use of federal funds by a recipient (or subrecipient) would or might
              fall within the scope of these prohibitions, the recipient is to contact OJP for guidance, and may not proceed without the
              express prior written approval of OJP.




OJP FORM 4000/2 (REV 4-88)
        Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 8 of 21 Page ID #:238


                      U.S. Department of Justice
                      Office of Justice Programs                    AWARD CONTINUATION
                      Bureau of Justice Assistance                        SHEET                                       PAGE 7 OF 20

                                                                                   Grant



 PROJECT NUMBER       2017-DJ-BX-0002                           AWARD DATE          08/23/2017


                                                    SPECIAL CONDITIONS
        20.   Compliance with general appropriations-law restrictions on the use of federal funds (FY 2017)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable restrictions on the use of
              federal funds set out in federal appropriations statutes. Pertinent restrictions, including from various "general
              provisions" in the Consolidated Appropriations Act, 2017, are set out at
              https://ojp.gov/funding/Explore/FY17AppropriationsRestrictions htm, and are incorporated by reference here.

              Should a question arise as to whether a particular use of federal funds by a recipient (or a subrecipient) would or might
              fall within the scope of an appropriations-law restriction, the recipient is to contact OJP for guidance, and may not
              proceed without the express prior written approval of OJP.

        21.   Reporting potential fraud, waste, and abuse, and similar misconduct

              The recipient, and any subrecipients ("subgrantees") at any tier, must promptly refer to the DOJ Office of the Inspector
              General (OIG) any credible evidence that a principal, employee, agent, subrecipient, contractor, subcontractor, or other
              person has, in connection with funds under this award-- (1) submitted a claim that violates the False Claims Act; or (2)
              committed a criminal or civil violation of laws pertaining to fraud, conflict of interest, bribery, gratuity, or similar
              misconduct.

              Potential fraud, waste, abuse, or misconduct involving or relating to funds under this award should be reported to the
              OIG by-- (1) mail directed to: Office of the Inspector General, U.S. Department of Justice, Investigations Division,
              950 Pennsylvania Avenue, N.W. Room 4706, Washington, DC 20530; (2) e-mail to: oig hotline@usdoj.gov; and/or (3)
              the DOJ OIG hotline: (contact information in English and Spanish) at (800) 869-4499 (phone) or (202) 616-9881
              (fax).

              Additional information is available from the DOJ OIG website at https://www.usdoj.gov/oig.




OJP FORM 4000/2 (REV 4-88)
        Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 9 of 21 Page ID #:239


                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                         PAGE 8 OF 20

                                                                                       Grant



 PROJECT NUMBER       2017-DJ-BX-0002                             AWARD DATE           08/23/2017


                                                      SPECIAL CONDITIONS
        22.   Restrictions and certifications regarding non-disclosure agreements and related matters

              No recipient or subrecipient ("subgrantee") under this award, or entity that receives a procurement contract or
              subcontract with any funds under this award, may require any employee or contractor to sign an internal confidentiality
              agreement or statement that prohibits or otherwise restricts, or purports to prohibit or restrict, the reporting (in
              accordance with law) of waste, fraud, or abuse to an investigative or law enforcement representative of a federal
              department or agency authorized to receive such information.

              The foregoing is not intended, and shall not be understood by the agency making this award, to contravene
              requirements applicable to Standard Form 312 (which relates to classified information), Form 4414 (which relates to
              sensitive compartmented information), or any other form issued by a federal department or agency governing the
              nondisclosure of classified information.

              1. In accepting this award, the recipient--

              a. represents that it neither requires nor has required internal confidentiality agreements or statements from employees
              or contractors that currently prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or
              contractors from reporting waste, fraud, or abuse as described above; and

              b. certifies that, if it learns or is notified that it is or has been requiring its employees or contractors to execute
              agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud,
              or abuse as described above, it will immediately stop any further obligations of award funds, will provide prompt
              written notification to the federal agency making this award, and will resume (or permit resumption of) such
              obligations only if expressly authorized to do so by that agency.

              2. If the recipient does or is authorized under this award to make subawards ("subgrants"), procurement contracts, or
              both--

              a. it represents that--

              (1) it has determined that no other entity that the recipient's application proposes may or will receive award funds
              (whether through a subaward ("subgrant"), procurement contract, or subcontract under a procurement contract) either
              requires or has required internal confidentiality agreements or statements from employees or contractors that currently
              prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or contractors from reporting waste,
              fraud, or abuse as described above; and

              (2) it has made appropriate inquiry, or otherwise has an adequate factual basis, to support this representation; and

              b. it certifies that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that receives funds
              under this award is or has been requiring its employees or contractors to execute agreements or statements that prohibit
              or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud, or abuse as described above, it will
              immediately stop any further obligations of award funds to or by that entity, will provide prompt written notification to
              the federal agency making this award, and will resume (or permit resumption of) such obligations only if expressly
              authorized to do so by that agency.




OJP FORM 4000/2 (REV 4-88)
       Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 10 of 21 Page ID #:240


                      U.S. Department of Justice
                      Office of Justice Programs                     AWARD CONTINUATION
                      Bureau of Justice Assistance                         SHEET                                        PAGE 9 OF 20

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0002                            AWARD DATE         08/23/2017


                                                     SPECIAL CONDITIONS
        23.   Compliance with 41 U.S.C. 4712 (including prohibitions on reprisal; notice to employees)

              The recipient (and any subrecipient at any tier) must comply with, and is subject to, all applicable provisions of 41
              U.S.C. 4712, including all applicable provisions that prohibit, under specified circumstances, discrimination against an
              employee as reprisal for the employee's disclosure of information related to gross mismanagement of a federal grant, a
              gross waste of federal funds, an abuse of authority relating to a federal grant, a substantial and specific danger to public
              health or safety, or a violation of law, rule, or regulation related to a federal grant.

              The recipient also must inform its employees, in writing (and in the predominant native language of the workforce), of
              employee rights and remedies under 41 U.S.C. 4712.

              Should a question arise as to the applicability of the provisions of 41 U.S.C. 4712 to this award, the recipient is to
              contact the DOJ awarding agency (OJP or OVW, as appropriate) for guidance.

        24.   Encouragement of policies to ban text messaging while driving

              Pursuant to Executive Order 13513, "Federal Leadership on Reducing Text Messaging While Driving," 74 Fed. Reg.
              51225 (October 1, 2009), DOJ encourages recipients and subrecipients ("subgrantees") to adopt and enforce policies
              banning employees from text messaging while driving any vehicle during the course of performing work funded by this
              award, and to establish workplace safety policies and conduct education, awareness, and other outreach to decrease
              crashes caused by distracted drivers.

        25.   Cooperating with OJP Monitoring

              The recipient agrees to cooperate with OJP monitoring of this award pursuant to OJP's guidelines, protocols, and
              procedures, and to cooperate with OJP (including the grant manager for this award and the Office of Chief Financial
              Officer (OCFO)) requests related to such monitoring, including requests related to desk reviews and/or site visits. The
              recipient agrees to provide to OJP all documentation necessary for OJP to complete its monitoring tasks, including
              documentation related to any subawards made under this award. Further, the recipient agrees to abide by reasonable
              deadlines set by OJP for providing the requested documents. Failure to cooperate with OJP's monitoring activities may
              result in actions that affect the recipient's DOJ awards, including, but not limited to: withholdings and/or other
              restrictions on the recipient's access to award funds; referral to the DOJ OIG for audit review; designation of the
              recipient as a DOJ High Risk grantee; or termination of an award(s).

        26.   FFATA reporting: Subawards and executive compensation

              The recipient must comply with applicable requirements to report first-tier subawards ("subgrants") of $25,000 or
              more and, in certain circumstances, to report the names and total compensation of the five most highly compensated
              executives of the recipient and first-tier subrecipients (first-tier "subgrantees") of award funds. The details of recipient
              obligations, which derive from the Federal Funding Accountability and Transparency Act of 2006 (FFATA), are posted
              on the OJP web site at https://ojp.gov/funding/Explore/FFATA htm (Award condition: Reporting Subawards and
              Executive Compensation), and are incorporated by reference here.

              This condition, including its reporting requirement, does not apply to-- (1) an award of less than $25,000, or (2) an
              award made to an individual who received the award as a natural person (i.e., unrelated to any business or non-profit
              organization that he or she may own or operate in his or her name).




OJP FORM 4000/2 (REV 4-88)
       Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 11 of 21 Page ID #:241


                      U.S. Department of Justice
                      Office of Justice Programs                     AWARD CONTINUATION
                      Bureau of Justice Assistance                         SHEET                                       PAGE 10 OF 20

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0002                           AWARD DATE          08/23/2017


                                                    SPECIAL CONDITIONS
        27.   Use of program income

              Program income (as defined in the Part 200 Uniform Requirements) must be used in accordance with the provisions of
              the Part 200 Uniform Requirements. Program income earnings and expenditures both must be reported on the quarterly
              Federal Financial Report, SF 425.

        28.   Justice Information Sharing

              In order to promote information sharing and enable interoperability among disparate systems across the justice and
              public safety community, the recipient (and any subrecipient at any tier) must comply with DOJ's Global Justice
              Information Sharing Initiative (DOJ's Global) guidelines and recommendations for this particular award. The recipient
              shall conform to the Global Standards Package (GSP) and all constituent elements, where applicable, as described at:
              https://it.ojp.gov/gsp_grantcondition. The recipient shall document planned approaches to information sharing and
              describe compliance to the GSP and appropriate privacy policy that protects shared information, or provide detailed
              justification for why an alternative approach is recommended.

        29.   Avoidance of duplication of networks

              To avoid duplicating existing networks or IT systems in any initiatives funded by BJA for law enforcement information
              sharing systems which involve interstate connectivity between jurisdictions, such systems shall employ, to the extent
              possible, existing networks as the communication backbone to achieve interstate connectivity, unless the recipient can
              demonstrate to the satisfaction of BJA that this requirement would not be cost effective or would impair the
              functionality of an existing or proposed IT system.

        30.   Compliance with 28 C.F.R. Part 23

              With respect to any information technology system funded or supported by funds under this award, the recipient (and
              any subrecipient at any tier) must comply with 28 C.F.R. Part 23, Criminal Intelligence Systems Operating Policies, if
              OJP determines this regulation to be applicable. Should OJP determine 28 C.F.R. Part 23 to be applicable, OJP may, at
              its discretion, perform audits of the system, as per the regulation. Should any violation of 28 C.F.R. Part 23 occur, the
              recipient may be fined as per 42 U.S.C. 3789g(c)-(d). The recipient may not satisfy such a fine with federal funds.

        31.   Protection of human research subjects

              The recipient (and any subrecipient at any tier) must comply with the requirements of 28 C.F.R. Part 46 and all OJP
              policies and procedures regarding the protection of human research subjects, including obtainment of Institutional
              Review Board approval, if appropriate, and subject informed consent.

        32.   Confidentiality of data

              The recipient (and any subrecipient at any tier) must comply with all confidentiality requirements of 42 U.S.C. 3789g
              and 28 C.F.R. Part 22 that are applicable to collection, use, and revelation of data or information. The recipient further
              agrees, as a condition of award approval, to submit a Privacy Certificate that is in accord with requirements of 28
              C.F.R. Part 22 and, in particular, 28 C.F.R. 22.23.




OJP FORM 4000/2 (REV 4-88)
       Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 12 of 21 Page ID #:242


                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 11 OF 20

                                                                                   Grant



 PROJECT NUMBER       2017-DJ-BX-0002                           AWARD DATE         08/23/2017


                                                    SPECIAL CONDITIONS
        33.   Verification and updating of recipient contact information

              The recipient must verify its Point of Contact(POC), Financial Point of Contact (FPOC), and Authorized
              Representative contact information in GMS, including telephone number and e-mail address. If any information is
              incorrect or has changed, a Grant Adjustment Notice (GAN) must be submitted via the Grants Management System
              (GMS) to document changes.

        34.   Law enforcement task forces - required training

              Within 120 days of award acceptance, each current member of a law enforcement task force funded with award funds
              who is a task force commander, agency executive, task force officer, or other task force member of equivalent rank,
              must complete required online (internet-based) task force training. Additionally, all future task force members must
              complete this training once during the period of performance for this award, or once every four years if multiple OJP
              awards include this requirement.

              The required training is available free of charge online through the BJA-funded Center for Task Force Integrity and
              Leadership (www.ctfli.org). The training addresses task force effectiveness, as well as other key issues including
              privacy and civil liberties/rights, task force performance measurement, personnel selection, and task force oversight and
              accountability. If award funds are used to support a task force, the recipient must compile and maintain a task force
              personnel roster, along with course completion certificates.

              Additional information regarding the training is available through BJA's web site and the Center for Task Force
              Integrity and Leadership (www.ctfli.org).

        35.   Required attendance at BJA-sponsored events

              The recipient (and its subrecipients at any tier) must participate in BJA-sponsored training events, technical assistance
              events, or conferences held by BJA or its designees, upon BJA's request.

        36.   Justification of consultant rate

              Approval of this award does not indicate approval of any consultant rate in excess of $650 per day. A detailed
              justification must be submitted to and approved by the OJP program office prior to obligation or expenditure of such
              funds.




OJP FORM 4000/2 (REV 4-88)
       Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 13 of 21 Page ID #:243


                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                         PAGE 12 OF 20

                                                                                      Grant



 PROJECT NUMBER       2017-DJ-BX-0002                             AWARD DATE          08/23/2017


                                                     SPECIAL CONDITIONS
        37.   Compliance with National Environmental Policy Act and related statutes

              Upon request, the recipient (and any subrecipient at any tier) must assist BJA in complying with the National
              Environmental Policy Act (NEPA), the National Historic Preservation Act, and other related federal environmental
              impact analyses requirements in the use of these award funds, either directly by the recipient or by a subrecipient.
              Accordingly, the recipient agrees to first determine if any of the following activities will be funded by the grant, prior
              to obligating funds for any of these purposes. If it is determined that any of the following activities will be funded by
              the award, the recipient agrees to contact BJA.

              The recipient understands that this condition applies to new activities as set out below, whether or not they are being
              specifically funded with these award funds. That is, as long as the activity is being conducted by the recipient, a
              subrecipient, or any third party, and the activity needs to be undertaken in order to use these award funds, this condition
              must first be met. The activities covered by this condition are:

              a. New construction;

              b. Minor renovation or remodeling of a property located in an environmentally or historically sensitive area, including
              properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a property listed on or
              eligible for listing on the National Register of Historic Places;

              c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
              prior use or (b) significantly change its size;

              d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as an
              incidental component of a funded activity and (b) traditionally used, for example, in office, household, recreational, or
              education environments; and

              e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
              identification, seizure, or closure of clandestine methamphetamine laboratories.

              The recipient understands and agrees that complying with NEPA may require the preparation of an Environmental
              Assessment and/or an Environmental Impact Statement, as directed by BJA. The recipient further understands and
              agrees to the requirements for implementation of a Mitigation Plan, as detailed at https://bja.gov/Funding/nepa html, for
              programs relating to methamphetamine laboratory operations.

              Application of This Condition to Recipient's Existing Programs or Activities: For any of the recipient's or its
              subrecipients' existing programs or activities that will be funded by these award funds, the recipient, upon specific
              request from BJA, agrees to cooperate with BJA in any preparation by BJA of a national or program environmental
              assessment of that funded program or activity.

        38.   Establishment of trust fund

              If award funds are being drawn down in advance, the recipient (or a subrecipient, with respect to a subaward) is
              required to establish a trust fund account. (The trust fund may or may not be an interest-bearing account.) The fund,
              including any interest, may not be used to pay debts or expenses incurred by other activities beyond the scope of the
              Edward Byrne Memorial Justice Assistance Grant Program (JAG). The recipient also agrees to obligate the award
              funds in the trust fund (including any interest earned) during the period of performance for the award and expend
              within 90 days thereafter. Any unobligated or unexpended funds, including interest earned, must be returned to OJP at
              the time of closeout.




OJP FORM 4000/2 (REV 4-88)
       Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 14 of 21 Page ID #:244


                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 13 OF 20

                                                                                     Grant



 PROJECT NUMBER       2017-DJ-BX-0002                            AWARD DATE          08/23/2017


                                                     SPECIAL CONDITIONS
        39.   Prohibition on use of award funds for match under BVP program

              JAG funds may be used to purchase vests for an agency, but they may not be used as the 50% match for purposes of the
              DOJ Bulletproof Vest Partnership (BVP) program.

        40.   Certification of body armor "mandatory wear" policies

              The recipient agrees to submit a signed certification that all law enforcement agencies receiving body armor purchased
              with funds from this award have a written "mandatory wear" policy in effect. The recipient must keep signed
              certifications on file for any subrecipients planning to utilize funds from this award for ballistic-resistant and stab-
              resistant body armor purchases. This policy must be in place for at least all uniformed officers before any funds from
              this award may be used by an agency for body armor. There are no requirements regarding the nature of the policy
              other than it be a mandatory wear policy for all uniformed officers while on duty.

        41.   Body armor - compliance with NIJ standards

              Ballistic-resistant and stab-resistant body armor purchased with JAG award funds may be purchased at any threat
              level, make or model, from any distributor or manufacturer, as long as the body armor has been tested and found to
              comply with applicable National Institute of Justice ballistic or stab standards and is listed on the NIJ Compliant Body
              Armor Model List (https://nij.gov/). In addition, ballistic-resistant and stab-resistant body armor purchased must be
              American-made. The latest NIJ standard information can be found here: https://nij.gov/topics/technology/body-
              armor/pages/safety-initiative.aspx.

        42.   Required monitoring of subawards

              The recipient must monitor subawards under this JAG award in accordance with all applicable statutes, regulations,
              award conditions, and the DOJ Grants Financial Guide, and must include the applicable conditions of this award in any
              subaward. Among other things, the recipient is responsible for oversight of subrecipient spending and monitoring of
              specific outcomes and benefits attributable to use of award funds by subrecipients. The recipient agrees to submit, upon
              request, documentation of its policies and procedures for monitoring of subawards under this award.

        43.   Reporting requirements

              The recipient must submit quarterly Federal Financial Reports (SF-425) and semi-annual performance reports through
              OJP's GMS (https://grants.ojp.usdoj.gov). Consistent with the Department's responsibilities under the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act of 2010, the recipient must provide data that
              measure the results of its work. The recipient must submit quarterly performance metrics reports through BJA's
              Performance Measurement Tool (PMT) website (www.bjaperformancetools.org). For more detailed information on
              reporting and other JAG requirements, refer to the JAG reporting requirements webpage. Failure to submit required
              JAG reports by established deadlines may result in the freezing of grant funds and future High Risk designation.

        44.   Required data on law enforcement agency training

              Any law enforcement agency receiving direct or sub-awarded funding from this JAG award must submit quarterly
              accountability metrics data related to training that officers have received on the use of force, racial and ethnic bias, de-
              escalation of conflict, and constructive engagement with the public.




OJP FORM 4000/2 (REV 4-88)
       Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 15 of 21 Page ID #:245


                      U.S. Department of Justice
                      Office of Justice Programs                    AWARD CONTINUATION
                      Bureau of Justice Assistance                        SHEET                                     PAGE 14 OF 20

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0002                           AWARD DATE          08/23/2017


                                                    SPECIAL CONDITIONS
        45.   Prohibited Expenditures List

              Award funds may not be used for items that are listed on the Prohibited Expenditure List at the time of purchase or
              acquisition, including as the list may be amended from time to time. The Prohibited Expenditure List may be accessed
              here: https://www.bja.gov/funding/JAGControlledPurchaseList.pdf

        46.   Controlled expenditures - prior written approval required

              Award funds may not be used for items that are listed on the Controlled Expenditure List at the time of purchase or
              acquisition, including as the list may be amended from time to time, without explicit written prior approval from BJA.
              The Controlled Expenditure List, and instructions on how to request approval for purchase or acquisitions are set out at
              https://www.bja.gov/funding/JAGControlledPurchaseList.pdf

        47.   Controlled expenditures - incident reporting

              If an agency uses award funds to purchase or acquire any item on the Controlled Expenditure List at the time of
              purchase or acquisition, including as the list may be amended from time to time, the agency must collect and retain (for
              at least 3 years) certain information about the use of-- (1) any federally-acquired Controlled Equipment in the
              agency's inventory, and (2) any other controlled equipment in the same category as the federally-acquired controlled
              equipment in the agency's inventory, regardless of source; and the agency must make that information available to BJA
              upon request. Details about what information must be collected and retained are set out at https://ojp.gov/docs/LE-
              Equipment-WG-Final-Report.pdf.

        48.   Sale of items on Controlled Expenditure List

              Notwithstanding the provision of the Part 200 Uniform Requirements set out at 2 C.F.R. 200.313, no equipment listed
              on the Controlled Expenditure List that is purchased with award funds may be transferred or sold to a third party,
              except as described below:

              a. Agencies may transfer or sell any controlled equipment, except riot helmets and riot shields, to a Law Enforcement
              Agency (LEA) after obtaining prior written approval from BJA. As a condition of that approval, the acquiring LEA will
              be required to submit information and certifications to BJA as if it were requesting approval to use award funds for the
              initial purchase of items on the Controlled Expenditure List.

              b. Agencies may not transfer or sell any riot helmets or riot shields purchased under this award.

              c. Agencies may not transfer or sell any Controlled Equipment purchased under this award to non-LEAs, with the
              exception of fixed wing aircraft, rotary wing aircraft, and command and control vehicles. Before any such transfer or
              sale is finalized, the agency must obtain prior written approval from BJA. All law enforcement-related and other
              sensitive or potentially dangerous components, and all law enforcement insignias and identifying markings must be
              removed prior to transfer or sale.

              The recipient must notify BJA prior to the disposal of any items on the Controlled Expenditure List purchased with
              award funds, and must abide by any applicable laws (including regulations) in such disposal.

        49.   Prohibited or controlled expenditures - Effect of failure to comply

              Failure to comply with an award condition related to prohibited or controlled expenditures may result in denial of any
              further approvals of controlled expenditures under this or other federal awards.




OJP FORM 4000/2 (REV 4-88)
       Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 16 of 21 Page ID #:246


                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 15 OF 20

                                                                                     Grant



 PROJECT NUMBER       2017-DJ-BX-0002                            AWARD DATE          08/23/2017


                                                     SPECIAL CONDITIONS
        50.   Controlled expenditures - Standards

              Consistent with recommendation 2.1 of Executive Order 13688, a law enforcement agency that acquires controlled
              equipment with award funds must adopt robust and specific written policies and protocols governing General Policing
              Standards and Specific Controlled Equipment Standards. General Policing Standards includes policies on (a)
              Community Policing; (b) Constitutional Policing; and (c) Community Input and Impact Considerations. Specific
              Controlled Equipment Standards includes policies specifically related to (a) Appropriate Use of Controlled Equipment;
              (b) Supervision of Use; (c) Effectiveness Evaluation; (d) Auditing and Accountability; and (e) Transparency and Notice
              Considerations. Upon OJP's request, the recipient must provide a copy of the General Policing Standards and Specific
              Controlled Equipment Standards, and any related policies and protocols.

        51.   Authorization to obligate (federal) award funds to reimburse certain project costs incurred on or after October 1, 2016

              The recipient may obligate (federal) award funds only after the recipient makes a valid acceptance of the award. As of
              the first day of the period of performance for the award (October 1, 2016), however, the recipient may choose to incur
              project costs using non-federal funds, but any such project costs are incurred at the recipient's risk until, at a
              minimum-- (1) the recipient makes a valid acceptance of the award, and (2) all applicable withholding conditions are
              removed by OJP (via a Grant Adjustment Notice). (A withholding condition is a condition in the award document that
              precludes the recipient from obligating, expending, or drawing down all or a portion of the award funds until the
              condition is removed.)

              Except to the extent (if any) that an award condition expressly precludes reimbursement of project costs incurred "at-
              risk," if and when the recipient makes a valid acceptance of this award and OJP removes each applicable withholding
              condition through a Grant Adjustment Notice, the recipient is authorized to obligate (federal) award funds to reimburse
              itself for project costs incurred "at-risk" earlier during the period of performance (such as project costs incurred prior to
              award acceptance or prior to removal of an applicable withholding condition), provided that those project costs
              otherwise are allowable costs under the award.

              Nothing in this condition shall be understood to authorize the recipient (or any subrecipient at any tier) to use award
              funds to "supplant" State or local funds in violation of the recipient's certification (executed by the chief executive of
              the State or local government) that federal funds will be used to increase the amounts of such funds that would, in the
              absence of federal funds, be made available for law enforcement activities.

        52.   "Certification of Compliance with 8 U.S.C. 1373" required for valid award acceptance by a unit of local government

              In order validly to accept this award, the applicant local government must submit the required "Certification of
              Compliance with 8 U.S.C. 1373" (executed by the chief legal officer of the local government). Unless that executed
              certification either-- (1) is submitted to OJP together with the fully-executed award document, or (2) is uploaded in
              OJP's GMS no later than the day the signed award document is submitted to OJP, any submission by a unit of local
              government that purports to accept the award is invalid.

              If an initial award-acceptance submission by the recipient is invalid, once the unit of local government does submit the
              necessary certification regarding 8 U.S.C. 1373, it may submit a fully-executed award document executed by the unit
              of local government on or after the date of that certification.

              For purposes of this condition, "local government" does not include any Indian tribes.




OJP FORM 4000/2 (REV 4-88)
       Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 17 of 21 Page ID #:247


                      U.S. Department of Justice
                      Office of Justice Programs                     AWARD CONTINUATION
                      Bureau of Justice Assistance                         SHEET                                       PAGE 16 OF 20

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0002                            AWARD DATE         08/23/2017


                                                     SPECIAL CONDITIONS
        53.   Ongoing compliance with 8 U.S.C. 1373 is required

              1. With respect to the "program or activity" funded in whole or part under this award (including any such "program or
              activity" of any subrecipient at any tier), throughout the period of performance for the award, no State or local
              government entity, -agency, or -official may prohibit or in any way restrict-- (1) any government entity or -official
              from sending or receiving information regarding citizenship or immigration status as described in 8 U.S.C. 1373(a); or
              (2) a government entity or -agency from sending, requesting or receiving, maintaining, or exchanging information
              regarding immigration status as described in 8 U.S.C. 1373(b). For purposes of this award, any prohibition (or
              restriction) that violates this condition is an "information-communication restriction."

              2. Certifications from subrecipients. The recipient may not make a subaward to a State or local government or a
              "public" institution of higher education, unless it first obtains a certification of compliance with 8 U.S.C. 1373, properly
              executed by the chief legal officer of the jurisdiction or institution that would receive the subaward, using the
              appropriate form available at https://ojp.gov/funding/Explore/SampleCertifications-8USC1373 htm. Similarly, the
              recipient must require that no subrecipient (at any tier) may make a further subaward to a State or local government or a
              "public" institution of higher education, unless it first obtains a certification of compliance with 8 U.S.C. 1373, properly
              executed by the chief legal officer of the jurisdiction or institution that would receive the further subaward, using the
              appropriate OJP form.

              3. The recipient's monitoring responsibilities include monitoring of subrecipient compliance with the requirements of
              this condition.

              4. Allowable costs. Compliance with these requirements is an authorized and priority purpose of this award. To the
              extent that such costs are not reimbursed under any other federal program, award funds may be obligated (including for
              authorized reimbursements) for the reasonable, necessary, and allocable costs (if any) that the recipient, or any
              subrecipient at any tier that is a State or local government or a "public" institution of higher education, incurs to
              implement this condition.

              5. Rules of Construction

              A. For purposes of this condition:

              (1) "State" and "local government" include any agency or other entity thereof, but not any institution of higher
              education or any Indian tribe.

              (2) A "public" institution of higher education is one that is owned, controlled, or directly funded by a State or local
              government.

              (3) "Program or activity" means what it means under title VI of the Civil Rights Act of 1964 (see 42 U.S.C. 2000d-4a).

              (4) "Immigration status" means what it means for purposes of 8 U.S.C. 1373 (Illegal Immigration Reform and
              Immigrant Responsibility Act of 1996); and terms that are defined in 8 U.S.C. 1101 (Immigration and Nationality Act)
              mean what they mean under that section 1101, except that the term "State" also shall include American Samoa (cf. 42
              U.S.C. 901(a)(2)).

              (5) Pursuant to the provisions set out at (or referenced in) 8 U.S.C. 1551 note ("Abolition … and Transfer of
              Functions"), references to the "Immigration and Naturalization Service" in 8 U.S.C. 1373 are to be read as references to
              particular components of the Department of Homeland Security (DHS).

              B. Nothing in this condition shall be understood to authorize or require any recipient, any subrecipient at any tier, any
              State or local government, any "public" institution of higher education, or any other entity (or individual) to violate any
              federal law, including any applicable civil rights or nondiscrimination law.



OJP FORM 4000/2 (REV 4-88)
       Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 18 of 21 Page ID #:248


                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                        PAGE 17 OF 20

                                                                                      Grant



 PROJECT NUMBER       2017-DJ-BX-0002                             AWARD DATE          08/23/2017


                                                     SPECIAL CONDITIONS
              IMPORTANT NOTE: Any questions about the meaning or scope of this condition should be directed to OJP, before
              award acceptance.

        54.   Authority to obligate award funds contingent on compliance with 8 U.S.C. 1373; unallowable costs; obligation to notify

              1. If the recipient is a State or local government--

              A. The recipient may not obligate award funds if, at the time of the obligation, the "program or activity" of the
              recipient (or of any subrecipient at any tier that is a either a State or unit of local government or a "public" institution of
              higher education) that is funded in whole or in part with award funds is subject to any "information-communication
              restriction."

              B. In addition, with respect to any project costs it incurs "at risk," the recipient may not obligate award funds to
              reimburse itself if -- at the time it incurs such costs -- the "program or activity" of the recipient (or of any
              subrecipient at any tier that is a either a State or unit of local government or a "public" institution of higher education)
              that would be reimbursed in whole or in part with award funds was subject to any "information-communication
              restriction."

              C. Any drawdown of award funds by the recipient shall be considered, for all purposes, to be a material representation
              by the recipient to OJP that, as of the date the recipient requests the drawdown, the recipient and all subrecipients
              (regardless of tier) are in compliance with 8 U.S.C. 1373.

              D. The recipient must promptly notify OJP (in writing) if the recipient, from its requisite monitoring of compliance
              with award conditions or otherwise, has credible evidence that indicates that the funded "program or activity" of the
              recipient, or of any subrecipient at any tier that is either a State or a local government or a "public" institution of higher
              education, may be subject to any "information-communication restriction." In addition, any subaward (at any tier) to a
              subrecipient that is either a State or a local government or a "public" institution of higher education must require
              prompt notification to the entity that made the subaward, should the subrecipient such credible evidence regarding an
              "information-communication restriction."

              2. Any subaward (at any tier) to a subrecipient that is either a State or a local government or a "public" institution of
              higher education must provide that the subrecipient may not obligate award funds if, at the time of the obligation, the
              "program or activity" of the subrecipient (or of any further such subrecipient at any tier) that is funded in whole or in
              part with award funds is subject to any "information-communication restriction."

              3. Absent an express written determination by DOJ to the contrary, based upon a finding by DOJ of compelling
              circumstances (e.g., a small amount of award funds obligated by the recipient at the time of a subrecipient's minor and
              transitory non-compliance, which was unknown to the recipient despite diligent monitoring), any obligations of award
              funds that, under this condition, may not be made shall be unallowable costs for purposes of this award. In making any
              such determination, DOJ will give great weight to evidence submitted by the recipient that demonstrates diligent
              monitoring of subrecipient compliance with the requirements set out in the award condition entitled "Ongoing
              compliance with 8 U.S.C. 1373 is required."

              4. Rules of Construction

              A. For purposes of this condition "information-communication restriction" has the meaning set out in the award
              condition entitled "Ongoing compliance with 8 U.S.C. 1373 is required."

              B. Both the "Rules of Construction" and the "Important Note" set out in the award condition entitled "Ongoing
              compliance with 8 U.S.C. 1373 is required" are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV 4-88)
       Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 19 of 21 Page ID #:249


                      U.S. Department of Justice
                      Office of Justice Programs                     AWARD CONTINUATION
                      Bureau of Justice Assistance                         SHEET                                        PAGE 18 OF 20

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0002                            AWARD DATE         08/23/2017


                                                     SPECIAL CONDITIONS
        55.   Required State-level rules or practices related to aliens; allowable costs

              The following provisions apply to the recipient of this award, if the recipient is a State government, and also apply to
              any State-government subrecipient at any tier (whether or not the recipient is a State government).

              1. Requirements

              With respect to the "program or activity" that is funded (in whole or in part) by this award, as of the date the recipient
              accepts this award, and throughout the remainder of the period of performance for the award--

              A. A State statute, or a State rule, -regulation, -policy, or -practice, must be in place that is designed to ensure that
              agents of the United States acting under color of federal law in fact are given to access any State (or State-contracted)
              correctional facility for the purpose of permitting such agents to meet with individuals who are (or are believed by such
              agents to be) aliens and to inquire as to such individuals' right to be or remain in the United States.

              B. A State statute, or a State rule, -regulation, -policy, or -practice, must be in place that is designed to ensure that,
              when a State (or State-contracted) correctional facility receives from DHS a formal written request authorized by the
              Immigration and Nationality Act that seeks advance notice of the scheduled release date and time for a particular alien
              in such facility, then such facility will honor such request and -- as early as practicable (see para. 4.B. of this
              condition) -- provide the requested notice to DHS.

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with the requirements of this
              condition.

              3. Allowable costs

              Compliance with these requirements is an authorized and priority purpose of this award. To the extent that such costs
              are not reimbursed under any other federal program, award funds may be obligated (including for authorized
              reimbursements) for the reasonable, necessary, and allocable costs (if any) of-- (1) developing and putting into place
              statutes, rules, regulations, policies, and practices to satisfy this condition, and (2) permitting access as described in
              para. 1.A. above, and (3) honoring any request from DHS that is encompassed by para. 1.B. above.

              4. Rules of construction

              A. For purposes of this condition--

              (1) the term "alien" means what it means under section 101 of the Immigration and Nationality Act (see 8 U.S.C.
              1101(a)(3)).

              (2) the term "correctional facility" means what it means under the Title I of the Omnibus Crime Control and Safe
              Streets Act of 1968 (see 42 U.S.C. 3791(a)(7)).

              B. Nothing in this condition shall be understood to authorize or require any recipient, any subrecipient at any tier, any
              State or local government, or any other entity or individual to maintain (or detain) any individual in custody beyond the
              date and time the individual would have been released in the absence of this condition.

              Current DHS practice is ordinarily to request advance notice of scheduled release "as early as practicable (at least 48
              hours, if possible)." (See DHS Form I-247A (3/17)). In the event that (e.g., in light of the date DHS made such request)
              the scheduled release date and time for an alien are such as not to permit the advance notice that DHS has requested, it
              shall not be a violation of this condition to provide only as much advance notice as practicable.



OJP FORM 4000/2 (REV 4-88)
       Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 20 of 21 Page ID #:250


                      U.S. Department of Justice
                      Office of Justice Programs                     AWARD CONTINUATION
                      Bureau of Justice Assistance                         SHEET                                        PAGE 19 OF 20

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0002                            AWARD DATE         08/23/2017


                                                     SPECIAL CONDITIONS
              NOTE: Current DHS practice is to use one form (DHS Form I-247A (3/17)) for two distinct purposes -- to request
              advance notice of scheduled release, and to request that an individual be detained for up to 48 hours AFTER the
              scheduled release. This condition imposes NO requirements as to such DHS requests for detention.

              C. Both the "Rules of Construction" and the "Important Note" set out in the award condition entitled "Ongoing
              compliance with 8 U.S.C. 1373 is required" are incorporated by reference as though set forth here in full.

        56.   Required local-government-level rules or practices related to aliens; allowable costs

              The following provisions apply to the recipient of this award, if the recipient is a unit of local government, and also
              apply to any local-government subrecipient of this award at any tier (whether or not the recipient itself is a unit of local
              government).

              1. Requirements

              With respect to the "program or activity" that is funded (in whole or in part) by this award, as of the date the recipient
              accepts this award, and throughout the remainder of the period of performance for the award--

              A. A local ordinance, -rule, -regulation, -policy, or -practice (or an applicable State statute, -rule, -regulation, -
              policy, or -practice) must be in place that is designed to ensure that agents of the United States acting under color of
              federal law in fact are given access a local-government (or local-government-contracted) correctional facility for the
              purpose of permitting such agents to meet with individuals who are (or are believed by such agents to be) aliens and to
              inquire as to such individuals' right to be or remain in the United States.

              B. A local ordinance, -rule, -regulation, -policy, or -practice (or an applicable State statute, -rule, -regulation, -
              policy, or -practice) must be in place that is designed to ensure that, when a local-government (or local-government-
              contracted) correctional facility receives from DHS a formal written request authorized by the Immigration and
              Nationality Act that seeks advance notice of the scheduled release date and time for a particular alien in such facility,
              then such facility will honor such request and -- as early as practicable (see "Rules of Construction" incorporated by
              para. 4.B. of this condition) -- provide the requested notice to DHS.

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with the requirements of this
              condition.

              3. Allowable costs

              Compliance with these requirements is an authorized and priority purpose of this award. To the extent that such costs
              are not reimbursed under any other federal program, award funds may be obligated (including for authorized
              reimbursements) for the reasonable, necessary, and allocable costs (if any) of-- (1) developing and putting into place
              statutes, ordinances, rules, regulations, policies, and practices to satisfy this condition, (2) permitting access as
              described in para. 1.A. above, and (3) honoring any request from DHS that is encompassed by para. 1.B. above.

              4. Rules of construction

              A. The "Rules of Construction" and the "Important Note" set out in the award condition entitled "Ongoing compliance
              with 8 U.S.C. 1373 is required" are incorporated by reference as though set forth here in full.

              B. The "Rules of Construction" set out in the award condition entitled "Required State-level rules or practices related
              to aliens; allowable costs" are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV 4-88)
       Case 2:18-cv-07347-R-JC Document 40-1 Filed 10/05/18 Page 21 of 21 Page ID #:251


                      U.S. Department of Justice
                      Office of Justice Programs                   AWARD CONTINUATION
                      Bureau of Justice Assistance                       SHEET                                      PAGE 20 OF 20

                                                                                 Grant



 PROJECT NUMBER       2017-DJ-BX-0002                          AWARD DATE        08/23/2017


                                                   SPECIAL CONDITIONS
        57.   Use of funds for DNA testing; upload of DNA profiles

              If award funds are used for DNA testing of evidentiary materials, any resulting eligible DNA profiles must be uploaded
              to the Combined DNA Index System ("CODIS," the DNA database operated by the FBI) by a government DNA
              laboratory with access to CODIS.

              No profiles generated under this award may be entered or uploaded into any non-governmental DNA database without
              prior express written approval from BJA.

              Award funds may not be used for the purchase of DNA equipment and supplies unless the resulting DNA profiles may
              be accepted for entry into CODIS.

        58.   Encouragement of submission of "success stories"

              BJA strongly encourages the recipient to submit annual (or more frequent) JAG success stories. To submit a success
              story, sign in to a My BJA account at https://www.bja.gov/Login.aspx to access the Success Story Submission form. If
              the recipient does not yet have a My BJA account, please register at https://www.bja.gov/profile.aspx. Once registered,
              one of the available areas on the My BJA page will be "My Success Stories." Within this box, there is an option to add
              a Success Story. Once reviewed and approved by BJA, all success stories will appear on the BJA Success Story web
              page at https://www.bja.gov/SuccessStoryList.aspx.




OJP FORM 4000/2 (REV 4-88)
